Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 19, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154360                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MICHAEL MARTIN,                                                                                         Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 154360
                                                                     COA: 328240
                                                                     Kalamazoo CC: 2013-000485-NO
  MILHAM MEADOWS I LIMITED
  PARTNERSHIP and MEDALLION
  MANAGEMENT, INC.,
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 19, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether genuine issues of material fact preclude summary disposition on the
  plaintiff’s claim that the stairs at issue were not “fit for the use intended by the parties”
  and that the defendants did not keep the stairs in “reasonable repair.” MCL 554.139(1)(a)
  and (b). The parties should not submit mere restatements of their application papers.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 19, 2017
           t0516
                                                                               Clerk